IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JOHN SWEARINGDEN,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-146

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 2, 2016.

An appeal from the Circuit Court for Duval County.
Mark Hulsey, III, Judge.

Nancy A. Daniels, Public Defender, and Courtenay H. Miller, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Angela R. Hensel, Assistant Attorney
General, Tallahassee, for Appellee.




           ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

      Our original opinion in this case reversed Appellant’s conviction for second-

degree murder and remanded for a new trial based on this court’s decision in Floyd

v. State, 151 So. 3d 452 (Fla. 1st DCA 2014) (Floyd I). The Florida Supreme Court
quashed Floyd I in State v. Floyd, 186 So. 3d 1013 (Fla. 2016) (Floyd II), and

thereafter quashed our original opinion in this case and remanded “for

reconsideration upon the application of [the] decision in [Floyd II].”

      Based on Floyd II, we reject Appellant’s argument that the jury instructions

in this case on the duty to retreat were fundamentally erroneous. Moreover, although

we did not address the other issues raised by Appellant in our original opinion, we

do so now and find no merit in those issues. Accordingly, we affirm Appellant’s

judgment and sentence.

      AFFIRMED.

WETHERELL, RAY, and WINOKUR, JJ., CONCUR.